DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s filing on 07/21/2020.
Applicant’s cancelation of claim 1 is acknowledged and require no further examining.  Claims 2-20 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2020 and 05/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-15 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-8 and 10-15,  of U.S. Patent No. 9,861,366. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US Patent disclose the limitations claimed in the claims of the present application.
Claims 10-14 disclose all the limitations claimed in claims 2-6 of the present application respectively.  Claim 15 in view of claim 10 disclose all the limitations claimed in claim 7 of the present application.  Claim 15 in view of claim 14 disclose all the limitations claimed in claim 8 of the present application.  Claim 15 in view of claims 2-8 disclose all the limitations claimed in claims 9-15 of the present application respectively.  Claim 15 in view of claim 8 disclose all the limitations claimed in claim 17 of the present application.  Claim 15 in view of claims 8 and 10 disclose all the limitations claimed in claim 18 the present application.  Claim 15 in view of claims 8 and 14 disclose all the limitations claimed in claim 19.

Claims 2-4, 7, and 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-10 and 12-13  of U.S. Patent No. 10,751,054. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US Patent disclose the limitations claimed in the claims of the present application.
Claim 13 disclose all the limitations claimed in claims 2-4 of the present application.  Claim 12 disclose all the limitations claimed in claims 7 and 16.  Claim 13 in view of claims 5-10 disclose all the limitations claimed in claims 10-15 of the present application respectively.  Claim 10 disclose all the limitations claimed in claim 17.  Claim .

Claim Objections
Claims 5 and 17 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 5, the phrase “The end effector of claim 1” appears to be a typographical error and should be written as “The end effector of claim 2”.
Regarding claim 17, the phrase “after pushing the sled the sled remains” appears to be a typographical error and should be written as “after pushing the sled, the sled remains”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference Kostrzewski et al. (2013/0098966).
Regarding claim 17, Kostrezewski et al. disclose a surgical stapling instrument (10) comprising:
a powered handle assembly (100);
an end effector (400) having:

a drive screw (464) disposed within the first jaw (432) and defining a longitudinal axis,
a lead screw nut (466) defining a threaded bore (see Figure 33 below), 
wherein the threaded bore receiving the drive screw (464) so that the lead screw nut (466) is advanced along the drive screw (464) as the drive screw (464) is rotated in a first direction and is retracted along the drive screw (464) as the drive screw (464) is rotated in a second direction opposite the first direction, and
a drive beam (450) releasably coupled to the nut when the lead screw nut (466) is in a retracted position; and
wherein the lead screw nut (466) engages a proximal surface of a sled (418) via the drive beam (450),
wherein the lead screw nut (466) pushes the sled (418) distally as the lead screw nut (466) is advanced from the first advanced positon towards the second advanced position,
wherein, when the lead screw nut (466) is retracted to the first advanced positon after pushing the sled (418), the sled (418) remains stationary in a position between the first and second advanced positions, and

(Figure 1, 27, 29, 33 and Page 3 paragraph 77, Page 4 paragraph 82, Page 9 paragraph 144-145, 147)
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Channel)][AltContent: arrow][AltContent: textbox (Passage)][AltContent: textbox (Thread Bore)][AltContent: textbox (Kostrzewski et al.)]
    PNG
    media_image1.png
    441
    804
    media_image1.png
    Greyscale

Regarding claim 18, Kostrezewski et al. disclose a bridge (467) including a latch (467a) for releasebly coupling the drive beam (450) to the lead screw nut (466). (Figure 33 and Page 9 paragraph 145)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        November 4, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731